DETAILED ACTION
This is in response to the application filed on February 24, 2021 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 9, and 16 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
See the ‘Drawings’ and ‘Specification’ sections below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “228” has been used to designate both “Second ML Module” and “Third ML Module.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Applicant’s specification refers to Fig. 2 and reference numeral 230, but reference numeral 230 is not found in the figures.  The examiner recommends a replacement drawing showing reference numeral 230 designating the “Third ML Module.”  Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of storing an operand of an instruction of a legacy program instruction set in virtual registers, sending the instruction to a processor engine comprising machine learning (ML) modules, processing the operand at each ML based on the instruction to generate a set of candidate result data, applying voting to identify a subset of candidate result data having similar content, and generating output data with content similar to the subset of candidate result data, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 20220137583 teaches a processor configured to generate a set of training data based on the detected inputs and outputs of the programmable logic controller, and train an artificial intelligence model using the generated set of training data. The processor is further configured to, at a run-time, emulate the control logic of the programmable logic controller using the trained artificial intelligence model.
U.S. Patent Applications 20200014708, 20180046920, 20170374083, 20170300805 and Patents 10412099, 11010657, 11038903 teach multiple processors executing varying instruction sets.
U.S. Patent Application 20160328253 and Patent 10452989 teach emulating computation on processors.
U.S. Patent 6609247 teaches an execution engine emulating instructions from an instruction set.
U.S. Patent 10659490 teaches at least one artificial intelligence engine including one or more processors learning to emulate at least one critical control system.
U.S. Patent 20200372682 and European Patent Application EP 3742389 A1 teaches a method of training a machine learning model to predict optimal values for a plurality of parameters used in an operation of an image signal processor including: capturing an image of a sample subject to obtain sample data; generating a plurality of sets of sample values for the plurality of parameters; emulating the image signal processor (ISP) processing the sample data according to each of the sets to generate a plurality of sample images; evaluating each of the plurality of sample images for a plurality of evaluation items to generate respective sample scores; and training the machine learning model to predict the optimal values using the sample values and the sample scores.
WIPO Publication WO 2020113237 A1 teaches training machine learning models, candidate entity classes, providing output data from each machine learning model to a voting unit.

This application is in condition for allowance except for the following formal matters: 
See sections above on ‘Drawings’ and ‘Specification.’
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184